DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.

Status of Claims
Claim 1 and 3-5 are pending and under examination.
Claim 2 has been canceled.

Response to Amendment
Applicant(s) amendments to the claims have overcome some of the 112(f) claim interpretations previously set forth in the Final Rejection mailed on 10/20/2020.
Based on the amended claims and remarks received on 05/05/2021, the previous prior art rejection based on Yamauchi has been withdrawn and a new prior art rejection is set forth (see below).

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
No objections to the claims are made. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“an examining unit” in claim 1
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
For purposes of examination, the Examiner is interpreting “an examining unit” as any device capable of recording/processing/interpreting/reading/storing information, or equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US 2007/0264157; Pub. Date: Nov. 15, 2007 – hereinafter “Takagi”) and further in view of Kanamori et al. (US Patent No. 5,356,595; Date of Patent: Oct. 18, 1994 – hereinafter Kanamori).

Regarding claim 1, Takagi discloses an apparatus for automatically transporting reagent cartridges (Takagi; figs. 1 & 2, #1, #2, [0015, 0022]), the apparatus comprising: 
a plurality of reagent cartridges (Takagi; fig. 2, #2, [0055, 0090]); 
a conveyer (Takagi; figs. 2, 9, #6, [0068]) having a plurality of separating projections arranged in a conveying direction to horizontally separately convey the reagent cartridges (Takagi; figs. 2, 9-11, #61, #61A, [0068, 0070, 100]), 
wherein each of the reagent cartridges is arranged on a surface of the conveyer between the separating projections (Takagi; fig. 10, [0070, 100]); 
a driving motor for driving the conveyer (Takagi; fig. 11, #66, [0072-0078, 0089]); 
a feeding unit for feeding the reagent cartridges onto the conveyer (Takagi discloses feeding unit 3 feeds the reagent cartridges 2 through urine removal mechanism 4 to the position correction mechanism 5 located on the conveyer 6; figs. 2-3 & 7, 9, 10, #3, [0060-0062, 0067, 0069, 0094-0096]]), 
the feeding unit including a cartridge loader configured to move the reagent cartridges onto the conveyer belt one at a time (Takagi; fig. 3, #31, 0060-0062, 0090-0096]); 
an examining unit disposed over a front end of the conveyer to examine the reagent cartridges (Takagi; figs 2, 9-10, 12-13, #7, [0056, 0079-0085, 0103]); and 
cartridge aligning members configured to align the reagent cartridges to an examination position under the examination unit (Takagi; figs. 3, 7-8, #50, [0067, 0097-0098).  
Takagi does not disclose a magazine in which the plurality of cartridges are stacked, the conveyer is a conveyer belt, and the feeding unit feeds the cartridges stacked in the magazine onto the conveyer belt.
However, Kanamori teaches the analogous art of an apparatus for transporting cartridges (Kanamori; fig. 7, #60, col. 7 lines 52-56) the apparatus comprising a conveyer having a plurality of separating projections arranged in a conveying direction to horizontally separately convey the cartridges, wherein each of the cartridges is arranged on a surface of the conveyer between the separating projections (Kanamori; figs. 7-8, #94, col. 7 lines 52-56, col. 7 lines 60-64, col. 8 lines 8-11), wherein the conveyer is a conveyer belt (Kanamori; figs. 7-8, #108, col. 7 lines 60-64), and a magazine in which a plurality of cartridges is stacked (Kanamori; fig. 11, #10, col. 6 line 30), and a feeding unit for feeding the cartridges stacked in the magazine onto the conveyer belt (Kanamori; fig. 11, #166, col. 9 lines 23-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus for transporting reagent cartridges of Takagi to further include a magazine in which the plurality of cartridges is stacked, the conveyer with a conveyer belt, and the feeding unit with the feeding unit that feeds the cartridges stacked in the magazine onto the conveyer belt, as taught by Kanamori, because Kanamori teaches the apparatus for transporting cartridges comprising the feeding unit that feeds cartridges from a magazine onto a conveyer belt provides the benefit of fully integrated automation that allows for convenient and safe handling of cartridges (Kanamori; col. 3 lines 1-4, col. 3 lines 9-11). The modification further resulting in the driving motor of Takagi driving the conveyer belt.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Takagi and Kanamori both teach an apparatus for automatically transporting cartridges that feeds cartridges onto a conveyer between separating projections.

Regarding claim 5, modified Takagi teaches the apparatus of claim 1 above, wherein the cartridge loader is disposed under the magazine to be able to move forward and backward (The modification of the feeding unit of Takagi with the feeding unit for feeding the reagent cartridges stacked in the magazine onto the conveyer belt, as taught by Kanamori, has previously been discussed in claim 1 above.  Kanamori additionally teaches the feeding unit comprises a cartridge loader disposed under the magazine to be able to move forward and backward; fig. 11, #168, “A”, col. 9 lines 23-37); and 
wherein the feeding unit further includes an actuator for moving the cartridge loader forward and backward (Kanamori; fig. 11, #174, col. 9 lines 23-37).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Kanamori and further in view of Yokichi et al (JPH04345418A; Pub. Date: Dec. 01, 1992 – hereinafter “Yokichi”).

Regarding claim 3, modified Takagi teaches the apparatus of claim 1 above, wherein the reagent cartridge aligning members include a first member laterally supporting the reagent cartridges with respect to the conveying direction (Takagi; figs. 3, 7-8, #50, [0067, 0097-0098).  
Modified Takagi does not teach the first member is elastic and elastically supports the reagent cartridge, and a second elastic member vertically elastically supporting the reagent cartridge with respect to the conveying direction.
However, Yokichi teaches the analogous art of an apparatus for transporting (Yokichi; fig. 1, “transfer conveyor”, [0007]) comprising a feeding unit (Yokichi; “feeder”, [0007]) for feeding articles onto a conveyor belt (Yokichi; “left and right chains”, #1, [0007]) having a plurality of separating projections arranged in a conveying direction to horizontally separately convey the articles (Yokichi; “feed rods”, #11, [0007]) and aligning members (Yokichi; fig. 1, #3, #4, #5, #6, #7, [0007]) wherein the aligning members include a first elastic member laterally elastically supporting the article with respect to the conveying direction (Yokichi; figs. 1-3, #3, [008-009]) and second elastic member vertically elastically supporting the article with respect to the conveying direction (Yokichi; figs. 1-3, #4, #6, [0008, 0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the reagent cartridge aligning members of modified Takagi with the first elastic member laterally elastically supporting with respect to the conveyance direction and second elastic members vertically elastically supporting with respect to the conveying direction, as taught by Yokichi, because Yokichi teaches the first and second aligning members automate the alignment and positioning of the conveyance articles thereby eliminating the need for human intervention in the processing of the articles (Yokichi; [0003]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Takagi and Yokichi both teach a transport apparatus comprising a belt with separating projection and alignment members. 

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Kanamori, in view of Yokichi, and further in view of Yoshizawa et al. (US Patent No. 3,939,634; Date of Patent: Feb. 24, 1976 – hereinafter “Yoshizawa”; already of record).

Regarding claim 4, modified Takagi teaches the apparatus of claim 3 above comprising the first elastic member or the second elastic members.
Modified Takagi does not teach the first elastic member and second elastic member are plate springs.  
However, Yoshizawa teaches the analogous art of an apparatus for transporting comprising a conveyer belt having a plurality of separating projections arranged in a conveying direction to separately convey (Yoshizawa; fig. 5, #24, #23, col. 4 lines 18-26), a magazine (Yoshizawa; fig. 5, #44, col. 4 lines 52-54), and an elastic member (Yoshizawa; fig. 9, #57, col. 5 lines 54-64) wherein the elastic member is a plate spring (Yoshizawa; col. 5, lines 54-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first elastic member and second elastic member of modified Takagi with the plate springs, as taught by Yoshizawa, because Yoshizawa teaches the plate springs temporarily retains an article in the conveyance path as the article is fed from the magazine into the conveyor (Yoshizawa; figs. 5 & 9, col. 5 lines 54-58).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Takagi and Yoshizawa both teach an apparatus for transporting comprising a conveyer belt having a plurality of separating projections arranged in a conveying direction to separately convey.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Muraishi et al. (US Patent No. 4,855,109) teaches an analysis apparatus comprising a magazine for holding cartridges, a feeding unit disposed under the magazine, and a conveyor system for transporting the cartridges.
Capewell (US 2008/0267446) teaches a strip reader comprising a conveying belt and examination unit above the conveying belt.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        



/Kathryn Wright/Primary Examiner, Art Unit 1798